Case 1:18-cv-11324-KPF Document 48-1 Filed 07/08/19 Page 1 of 8

DHS
Notice of Entry of Appearance Form G-28
as Attorney or Accredited Representative OMB No. 1615-0405

 

. Expires 02/29/2016
Department of Homeland Security

 

 

 

 

 

 

 

 

 

 

 

 

Part 1 Information About Attorney or Part 2. Eligibility Information For Attorney or
~ Accredited Representative  .. Aceredited: Representative .
Name and Address of Attomev or Accredited Representative (Check applicable items(s) below)
lia. Family Name |oorrest 1. lam an attorney eligible to practice law in, and a
(Last Name) member in good standing of, the bar of the highest
1.b. Given Name oy court(s) of the following State(s), possession(s).
(First Name) [Patrick | territory(ies), commonwealth(s), or the District of

 

 

 

; Columbia.
le. Middle Name Nicholas |

 

i.a. [District of Columbia

a
| 1.b. 1 (choose one) amnot |_] am
subject to any order of any court or administrative

3. WNarne of Law Student or Law Graduate agency disbarring, suspending, enjoining, restraining,
or otherwise restricting me in the practice of law. (If
| you are subject to any order(s), explain fully in the
space below.)

Lb.1 |

2. [_] | am an accredited representative of the following
qualified nonprofit religious, charitable, social

 

2. Name of Law Firm or Recognized Organization
[Law Office of Patrick Forrest

 

 

 

 

 

4. State Bar Number 489950

 

 

 

 

|
|
§.a. Street Number | 1731 |
|

5h, Street | ST

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Name service, or similar organization established in the
United States, so recognized by the Department of
5.c. Apt. Ste. LJ Fr. fo Justice, Board of Immigration Appeals pursuant to
. 8 CFR 292.2. Provide the name of the organization
5.d. City or Town |Washing ten | and the expiration date of accreditation.
Se. State |Dc 5.f. Zip Code |20009 2.4. P of Recognized Organization *
5.2, Postal Code | |
2.b. Date Accreditation expires
5.h. Province | | (mmidd/yyyy) »
§.4. Country 3. [-) Lam associated with
USA
| 3a. |

 

6. Daytime Phone Number { ) -(5660 the attorney or accredited representative of record

who previously filed Form G-28 in this case, and my
7. E-Mail Address of Attorney or Accredited Representative appearance as an attorney or accredited representative
[forrestpn@gmail _com | is at his or her request. 1f you check this item, also
complete number 1 (1.a. - 1.6.1.) or number 2 (2.a.
- 2.b.) in Part 2 (whichever is appropriate).

 

4. [-{ | ama law student or law graduate working under the
direct supervision of the attorney or accredited
representative of record on this form in accordance
with the requirements in 8 CFR 292.1(a\(2){iv).

| y | | | )
| UH A
THY AE UT) | | |

Form G-28 02/28/13 N Page 1] of 2

 

IAHN AOE P nt’
 

Case 1:18-cv-11324-KPF Document 48-1 Filed 07/08/19 Page 2 of 8

ee

Part 3. Notice of Appearance as Attorney or 7. Provide A-Number and/or Receipt Number
Accredited Representative a |

This appearance relates to immigration matters before
(select one):

 

 

 

 

Pursuant to the Privacy Act of 1974 and DHS policy. I hereby
consent to the disclosure to the named Attomey or Accredited

1. USCIS - List the form number(s) Representative of any record pertaining to me that appears in
La |r -539 | any system of records of USCIS, ICE, or CBP.

8.a. Signature of iat, Petitioner, or Respondent
2. [-] ICE- List the specific matter in which appearance is of |
centered

 

 

 

 

 

 

 

 

 

 

   

 

 

 

 

 

 

 

3. CBP - List the specific matter in which appearance is a 7 .
U entered peciic matter tn Which ePpeaene Part 4. Signature of Attorney or Accredited:
3 | | “Representative te Aa
a.
[ have read and understand the regulations and conditions
contained in 8 CFR 103.2 and 292 governing appearances and
J hereby enter my appearance as attorney or accredited representation before the Department of Homeland Security. I
representative at the request of: declare under penalty of perjury under the laws of the United
4. Select only one: Applicant (] Petitioner States that the information I have provided on this form is true
and correct. ee
L] Respondent (ICE, CBP) Signaaffe of Attorney or Accregj axl Bone
Name of Applicant, Petitioner, or Respondent er ~
5.a. Family Name | 7 :
(Last Name) Kovkov | |
5.b. Given Name | |
. Al
(First Name) eks 3. Date (mintdd/yyyy)

 

 

 

 

3.c. Middle Name jyuryevich |

 

[Part 5. Additional Information == coe

 

5.d. Name of Company or Organization, if applicable

| | *

NOTE: Provide the mailing address of Petitioner, Applicant,or
Respondent and not the address of the attomey or accredited
representative, except when a safe mailing address is _
permitted on an application or petition filed with Form G-28.

 

 

 

 

 

 

 

6.a, Street Number 1729 35th St |

 

 

 

 

and Name
6.b. Apt. Ste. L] Fr. CL]
6.c. CityorTown | Washington |

 

 

 

eae

Form G-28 02/28/13 N Page 2 of 2

 

 

 

———————

OHN AOF P

 
Case 1:18-cv-11324-KPF Document 48-1 Filed 07/08/19 Page 3 of 8

Sworn affidavit of Aleks Kovkov

1, Aleks Yuryevich Kovkov, write this statement in support of my application for asylum. | state that
the following is true and correct tc the best of my knowledge.

1. | was born on March 10°, 1981, in the city of Perm of the former Union of Soviet Socialist
Republics (USSR), also known as the Soviet Union. Now it is a city in Russia. My mother, Tatiana
Gennadievna Kovkov, resides in Moscow, Russia. She is retired, but she still works as a hardware
store administrator. My father, Yury Vladimirovich Kovkov, also resides in Moscow. He works now in
the security service of the Australian Embassy. | have no siblings.

2. entered the United States of America, for my third and final time, on March 5", 2014, to attend
a human rights conference in Washington, DC. | received threats and suffered abuse in Russia
because of my sexual orientation, my HIV infection, my membership in the “Rainbow Association”
LGBT human rights organization (in Moscow, Russia), and my activism in fighting against the
Russian government's policies that discriminate against LGBT people in Russia. | am applying for
asylum because of the harm that | have suffered in Russia as a gay man and as an HIV-positive
individual, because of my political activities as an LGBT activist, and because of my fear of being
persecuted if | will go back my home country (Russia) due my membership in the LGBT social group,
and my political opinion and activities as an LGBT activist.

My childhood growing-up in Russia

3. | grew up in a family that worked around the clock. My earliest memories, when | was about
five years old, were of my family moving from Perm to a small village in Siberia. My mother was
educated as a cooking technologist, but she worked as a shop assistant because it was impossible
to find such a specialization in a small village. My father worked as a health officer. Because my
father did not agree with the policies of the Communist Party, he lost his job, and my family was
forced to move.

In 19980 my family moved to the town of Yemva in the north of Russia. To survive, my parents
started their own small business (a chain of grocery stores) and it was successful, but after the economic
crisis in Russia in 1998 my parents’ business began to fail because of high inflation and the decline in
people’s purchasing power. While my parents were running their business, my family endured profound
stress because of racketeering and the threats of gangsters, extortions and illegal rulings of corrupt
authorities, and much more. But although my parents suffered great emotional turmoil and there was a lot
of arguing in my family, my parents always loved me and | tried to help them and to support them
morally. In the midst of this situation, | realized that the main thing that would help me to survive in
Russia was education, so | devoted almost all my time to studying.

4. | graduated from high school in Yemva in June, 1998.

5. | knew from my pubescence that | was gay. Of course, | hid my homosexuality from my
parents, from my friends, and other people, because | feared persecution. Russian society is
extremely homophobic. Although no one knew that | was gay, | was often insulted for being gay,
because many people suspected me of homosexuality because ! avoided dating girls.

| told my parents about my homosexuality only after | moved to Moscow for University and became
an independent person. it was important for me to know my parents loved me for who ! was, and that
they viewed me clearly, not through a prism of lies. There were plenty of loud arguments and
misunderstandings due to my being gay, but my parents finally accepted me the way | am. | am eternally
thankful to them for this.

JOHN DOE P_0118
Case 1:18-cv-11324-KPF Document 48-1 Filed 07/08/19 Page 4 of 8

Later, about 2010, | became openly gay, because leading a double life was caused me terrific
stress.

My life and LGBT activism in Moscow, 1999-2014

6. To be gay in Russia is to be persecuted every day. For this reason, | do not specify and
catalog the insults | suffered - it was an almost daily occurrence.

7. | entered the law faculty of the Lomonosov Moscow State University in September, 1999.

8. In summer of 2001 | was caught by about ten Nazis at Moscow metro station “Octyabrskaya."
The Nazis insulted me for being gay. They called me a “fag”, then they beat my head against the
wall, and when | fell down on the train platform they kicked me in the body, head, and face. After the
beating, they robbed me. It was rush hour and the metro station was crowded, but nobody helped
me. | did not go to police because it was useless — police do not protect gays in Russia. | was
admitted to a clinic, where | was diagnosed a multiple soft tissue injuries and a dislocated jaw.
Although i received medical treatment, a problem with my jaw still exists.

9. | graduated from the Lomonosov Moscow State University in May, 2004.

10. In November, 2005 | got a job as a lawyer in Russia's largest energy corporation. In June,
2006 the company signed an employment contract with me.

11. In December 2011 | was hired by GPB “EnergoEffect Ltd” in the position of the General Legal
Counsel of the Legal and Corporate Affairs Department. GPB “EnergoEffect Ltd” is the daughter
company of “Gazprombank” (Open Joint Stock Company) (GPB (OJSC)), one of the largest
shareholders in this company is Gazprom (OJSC), and the largest shareholder of Gazprom (OJSC)
is the Russian Federation.

12. On February 29", 2012, Federal Law # 14-FZ, “On the amendments to the Criminal Code of
the Russian Federation and the certain legislative acts of the Russian Federation in order to stiffen
the penalties for sexual offenses committed against minors,” was enacted. According to this law
penalties for comparable offenses become higher for LGBT people and lower for heterosexuals.

13. In February, 2012, after socializing with my friends in the “Voda” club in Moscow, | went
outside and walked to my car to drive home. Since it was a club for gays, it was clear to others that |
was gay. | was attacked, beaten, and robbed by three men and one woman, who were shouting
homophobic curses at me while hitting me. | suffered heavy blows to my chest and stomach, but no
bones were broken, and my head was uninjured, so there was no urgent reason to seek medical
help. | did not complain to police because it was useless - since the attack occurred near a gay club,
it was not possible even to lie to police officers that it was just a common robbery and not a hate
crime against me as a gay person.

14. On March 17", 2013, in the electric train at the Moscow Metro, unidentified persons screamed,
“Death to homosexuals! You are a disgrace to our nation!” and attacked with a fire extinguisher and
beat my boyfriend and |. My boyfriend suffered injuries described in the medical report made for the
police as “grievous bodily harm to human health on the basis of the physical danger, creating a direct
threat to life” (potentially life-threatening injuries).

From the platform of the Metro station we were brought to the police room. We told the police
officers about the homophobic assault and beating, and asked them to call an ambulance. The Police
officers did not provide any assistance, did not call an ambulance despite our requests and complaints
about our injuries, and forbid me to call an ambulance myself. Instead, they told us that they would not
call an ambulance, and would not let us go until we signed releases that we had no claims against the
police and the Moscow Metro. Because we feared retaliation from the police department from any
complaints against the actions of the police officers, we did not file complaints against these actions
when testifying about the attack and promised that the behavior of the police would not be mentioned
further. The only thing we did is compiain about the beatings done to us by unidentified persons. A

JOHN DOE P_0119
Case 1:18-cv-11324-KPF Document 48-1 Filed 07/08/19 Page 5 of 8

criminal case was initiated on April 16", 2013. The police refused to recognize the homophobic motive in
this crime, noting that our assailants beat us “unreasonably, acting from hooligan motives.” After that
attack, | decided to become an LGBT activist.

15. On May 25", 2013, | participated in an LGBT rally against homophobic !aws in Russia.
Approximately 100 people gathered in Gorky Park in Moscow. When we started to put up banners,
the police appeared, and a homophobic crowd started to insult and to beat us. | was sprayed in the
face with tear gas. The police did not protect us. Police officers were polite with homophobic
attackers, and only LGBT people were arrested, from what I saw.

16. On June 1%, 2013, | had a traffic accident in Moscow. | suffered head and chest impact, a brain
concussion, and glass shards under my skin. | temporarily lost consciousness and | was bleeding. !
told ambulance men that | was HIV-positive. | was brought to the N.V. Skilifosovsky Science &
Research Institute of Emergency Medicine whose personnel had been informed of my HIV status by
the ambulance men. | was denied medical care because of my HIV-positive status. Instead of getting
help, | was accused of attempted suicide, and sent directly to the psychiatric department, where |
spent 4 hours before | was kicked out on the street without any medical assistance. | filed complaints
to the Prosecutor General of the Russian Federation, the Head of the Moscow City Health
Department, and the Acting Head of the Federal Service on Surveillance in Healthcare and asked
them to investigate this situation and to hold the guilty persons accountable for their failure to render
medical assistance to a patient. All the mentioned officials refused to investigate this case.

47. In June of 2013 | become a member of the "Rainbow Association” (Moscow) - one of Russia's
largest LGBT human rights organizations fighting for LGBT rights and freedom.

18. On June 29, 2013, the Federal Law # 135-FZ, “On the amendments to the article 5 of the
Federal Law ‘On the protection of children from the harmful information to their health and
development’ and some legisiative acts of the Russian Federation in order to protect children from
the information that promotes rejection of traditional family values,” (the so-called “Mizulina Law’)
was enacted. It bans the distribution of “propaganda of nontraditional sexual relations” to minors and
makes it illegal to hold any public demonstrations in favor of LGBT rights, to speak in defense of
LGBT rights, and to distribute any information related to LGBT rights.

19. On July 2", 2013, the Federal Law # 167-FZ, “On the amendments to the certain legislative
acts of the Russian Federation on the issues of care for orphans and children left without parental
care,” was enacted. According to this law “the adoptive parents can be adult persons, except
persons in union entered into between persons of a same sex marriage recognized and registered in
accordance with the laws of the State in which the marriage is allowed, as well as persons who are
nationals of that State and not married.” In effect, this law banned LGBT persons from adopting

children.

20. On July 27", 2013, | participated in the “Milonov versus LGBT’ public event at Arbat Street,
Moscow. It was a short theatrical performance against the “Mizulina Law,” in which the ghost of
homophobic deputy Milonov was defeated. The videos of this event are available on the Internet,
including YouTube (http://www. youtube,com/watch?v=y3l7BGsDHc8). In their comments on this
video many people express hatred towards LGBT persons, insult us, and call for our destruction.

21. On August 3, 2013, | participated in the “Rainbow Heart” public event at Arbat Street,
Moscow. It was a gay “flash mob” against the hatred directed at LGBT, which resulted in a conflict
with a homophobic crowd that chanted insulting slogans at us and tried to assault us. The videos of
this event are available on the internet, including on YouTube
(hhitp://Awww. youtube, com/watch?v=ric9WQ2DIHU). In their comments on this video many people
express hatred towards LGBT, insult us, call for our destruction, and threaten us with physical
violence.

22. From November 20" to November 23", 2013, | took part in the international LGBT conference
in Ankara, Turkey organized by the Pink Life (Pembe Hayat) LGBTT Solidarity Association (Turkey)
and connected to the Transgender Day of Remembrance. On November 20", 2013, | participated in

JOHN DOE P_012

 
Case 1:18-cv-11324-KPF Document 48-1 Filed 07/08/19 Page 6 of 8

a rally against homophobia, biphobia, transphobia, and other phobias held against the LGBT
community. The agenda of this conference included the subject of Russia’s LGBT movement and
Putin's so-called “gay propaganda” law. On November 23", | delivered a lengthy lecture that | had
written on the law banning “propaganda of non-traditional sexual relations” and other legislation that
effectively discriminates against LGBT people in the Russian Federation.

23. Being an LGBT activist and a public events organizer, | filed the required notices for holding
rallies on October 13", 2013 and on December 12", 2013, which were aimed against discrimination,
violation of the rights and freedom of the LGBT community, and violence towards LGBT in Russia. |
received written refusals from the Prefecture of the Central Administrative District of the City of
Moscow to grant permission for these rallies. Those decisions were illegal, groundiess, and violated
the rights and freedoms provided by the Convention for the Protection of Human Rights and
Fundamental Freedoms, the Constitution of the Russian Federation, Russian Federation federal
laws, other regulations, and also the decisions of the European Court of Human Rights. | applied to
the court with Petitions for Appeal against these decisions, but both court decisions were to dismiss
my petitions — citing the “anti-gay-propaganda’ legislation. In connection with the rally on October
13", 2013, | also received a phone cail from the Prosecutor's Office threatening that if the rally were
held, other participants and | would be arrested and fined. We still held a rally, but in a different
place, so we were not caught by the police. The article about this rally is attached to my materials.

24. Since September of 2012 | encountered discrimination in the workplace (GPB “EnergoEffect
Ltd"} as a homosexual and as a person living with HIV. The goal of the employer was my dismissal
from my job. | started a campaign against my employer to fight with existing in the company
homophobia and AlDS-phobic promotion. The purpose of the campaign was to persuade the
company to establish regulations prohibiting discrimination of its employees on the grounds of sexual
orientation, gender identity, HIV infection, and other grounds. As a result of this effort, | was
threatened with having a criminal case fabricated against me, and that | will be injured or killed. | was
fired on February 28", 2014. It became impossible for me to find a new job anymore, because the
information about me as an LGBT activist, as well as my recent conflict with my employer, is
available on the internet.

25. Life in Moscow has become extremely dangerous for me. After a campaign against my
employer | also became recognizable on the street, that is a grave danger to my health and my life.

My life in the United States of America

26. | have been to the United States of America before: in 1996 in California and, in 1997,
Wisconsin. | was a teenager, and the purpose of my both previous visits was education.

27. On March 5", 2014, i came to the United States of America fo attend a human rights
conference in Washington, DC.

28. | am stilt a member of the “Rainbow Association” in Russia (I interact with LGBT activists,
provide consulting services, etc.) and | am a member of Spectrum Human Rights Alliance here in the
United States (headquartered in Vienna, Virginia). | have the title of Project Coordinator in Spectrum
Human Rights Alliance.

On April 6", 2014, | participated in a rally near the White House, where LGBT activists, our mouths
taped, expressed our silent protest against the denial of the human rights and dignity of Russian LGBT.

Here in the United States, | also participated in the development and adoption of the Gender and
SOGIE (Sexual Orientation and Gender Identity) Safeguard - the World Bank's policy to protect the
interests of LGBT people in projects financed by the World Bank.

29. On March 31°, 2014, Bill # 485729-6, “On amendments to some Iegislative acts of the Russian
Federation {in terms of improving the legislation on public events),” was introduced in the State
Duma of the Russian Federation. According to this Bill there will be a criminal liability for repeated
(more than one time over a period of six months) violations of the order of organizing or holding

JOHN DOE P_0121
Case 1:18-cv-11324-KPF Document 48-1 Filed 07/08/19 Page 7 of 8

meetings, rallies, demonstrations, marches, and pickets. Violators could be sentenced with up to five
years imprisonment. Thus Russian authorities criminalize any public criticism of the State. On May
20", 2014, it was decided by the State Duma to adopt this Bill in the first reading (Decision # 4347-6
GD). Since May 25": 2013 until October 13", 2013 (which is four and a half months), | participated in
four public events on LGBT issues, one of which ! organized myself. None of them were permitted by
the authorities.

30. | am applying for asylum and ask that you grant my application for asylum. | suffered much in
Russia. | am afraid for my life. | cannot return to Russia because of the harm that | have suffered in
Russia as a gay, as an HIV-positive person, and as an LGBT activist. | also cannot return to Russia
because | am certain to be persecuted again. Thank you.

yA July 27, 2014

Aleks Yuryevich Kovkov Date

JOHN DOE P_0122
Case 1:18-cv-11324-KPF Document 48-1 Filed 07/08/19 Page 8 of 8

CERTIFICATION OF TRANSLATION

|, Larry Poltavtsev, hereby certify that | am competent to translate the attached document
from the Russian language to the English language, and that the foregoing translation is a
true and accurate translation to the best of my abilities.

| certify under penalty of perjury that the foregoing is true and correct to the best of my

abilities.
hab (elbadckir~

Name: Larry Poltavtsev
President, Spectrum Human Rights Alliance

Dated this 16'" day of June, 2014 _ Signature

Address: 8320 Cld Courthouse Road,
Ste. 200, Vienna, VA 22182

IAUAL NOE D N42
